Case 3:18-cr-20348-RHC-EAS ECF No. 82 filed 07/18/19     PageID.425   Page 1 of 10




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

United States of America,                 No. 18-20348
                                          Hon. Robert H. Cleland
            Plaintiff,
v.                                        Offense: Aid and Abet Distribution of
                                          Controlled Substance (Cocaine)
D-4 Paul Zyburski,                        Maximum Penalty: 20 years
                                          Maximum Fine: $1 million
            Defendant.                    Supervised Release: 1-3 years


            GOVERNMENT’S SENTENCING MEMORANDUM

      The United States of America, by its attorneys, Matthew Schneider, United

States Attorney, and John N. O’Brien, II and Erin S. Shaw, Assistant United States

Attorneys, respectfully submits this Sentencing Memorandum regarding defendant

Paul Zyburski, who is scheduled to be sentenced on July 25, 2019 at 1:30 pm. For

the reasons that follow, the United States recommends a sentence of 12 months, to

be followed by 2 years of supervised release.

I.    BACKGROUND AND PROCEDURAL POSTURE

      Zyburski enjoys cocaine and parties. By his own admission, he began using

cocaine 30 years ago, in his mid-20s. See PSR at ¶71. When he was in his 50s,

he began purchasing cocaine from co-defendant Antonio Lewis. Zyburski not

only bought cocaine for his own personal use from Lewis, he also helped Lewis to
Case 3:18-cr-20348-RHC-EAS ECF No. 82 filed 07/18/19       PageID.426    Page 2 of 10




meet other customers. The assistance that Zyburski provided to Lewis forms the

basis for the charge to which Zyburski ultimately pled: as stated in his Rule 11

plea agreement, Zyburski intentionally helped Lewis to commit the crime of

possession of a controlled substance with intent to distribute it and distribution of

same, in violation of 21 U.S.C. §841(a), by inviting Lewis to parties at Zyburski’s

house so that “Lewis could meet Zyburski’s guests who used cocaine and would

be interested in purchasing cocaine directly from Lewis.” Zyburski also admitted

in his plea agreement that “several of Zyburski’s guests became Lewis’ customers

after meeting Lewis through Zyburski.”

      Lewis had been under investigation for drug trafficking crimes since 2014.

Federal investigators intercepted communications between Lewis and Zyburski

between November 2017 and January 2018 on a wiretap, and were able to

determine that Zyburski purchased at least 30 grams of cocaine from Lewis during

that time. Meanwhile, Zyburski, an attorney with a criminal defense practice, was

a candidate for the 39th District Court judicial seat in Roseville and Fraser in the

2018 election. On May 23, 2018, Zyburski was charged via criminal complaint

with use of a communication facility to facilitate drug trafficking crimes, in

violation of 21 U.S.C. §843(b). That complaint was unsealed on June 21, 2018

and Zyburski made his initial appearance in the case on June 26, 2018. Zyburski

                                        -2-
Case 3:18-cr-20348-RHC-EAS ECF No. 82 filed 07/18/19       PageID.427    Page 3 of 10




announced on a local television interview that he was withdrawing from the

judicial race on June 29, 2018.

      On August 30, 2018, the grand jury indicted Zyburski for conspiracy to

distribute a controlled substance, distribution of a controlled substance, and use of

a communication facility to facilitate drug trafficking crimes.     Given the drug

quantity in the conspiracy (over 500 grams of cocaine), Zyburski faced a 5-year

mandatory minimum following indictment.

      In a negotiated plea bargain, Zyburski was charged in a superseding

information with aiding and abetting Lewis in Lewis’ distribution of cocaine. As

noted above, Zyburski’s aiding and abetting charge was predicated on the

introductions that Zyburski made between Lewis and Zyburski’s party guests.

For plea purposes, the parties agreed to hold Zyburski responsible for under 50

grams of cocaine pursuant to U.S.S.G. §2D1.1(c)(14). This agreement resulted in

an agreed guideline range of 6 to 12 months.

II.   SENTENCING GUIDELINE CALCULATIONS AND RELEVANT
      §3553(a) FACTORS

      A.     §3553(a)(4): Advisory Guideline Range

      In the Rule 11 agreement, the parties agreed to a negotiated guideline range

of 6 to 12 months.     The Probation Department determined a higher guideline


                                        -3-
Case 3:18-cr-20348-RHC-EAS ECF No. 82 filed 07/18/19      PageID.428   Page 4 of 10




range of 18 to 24 months. The Probation Department used the total amount of

cocaine that Zyburski admitted that he purchased from Lewis over the years (216

grams) as the basis for this higher guideline range. See PSR at ¶91. The United

States agrees that the guideline range of 18 to 24 months is correct if that drug

quantity is used as the basis for the calculation. But Zyburski has not been

charged with, or pleaded guilty to, simple possession of cocaine, which is a

misdemeanor under 21 U.S.C. §844.         Zyburski pleaded guilty to aiding and

abetting Lewis in Lewis’ distribution and sale of cocaine. The United States does

not have evidence that Zyburski passed 100% of the cocaine that he bought from

Lewis on to his friends and party guests, or otherwise aided and abetted Lewis in

distributing over 200 grams of cocaine to others.     It is impossible to precisely

quantify the amount of cocaine that Lewis distributed to others as a result of

Zyburski’s assistance from 2014 to 2018.       Thus, the parties agreed, for plea

purposes, to hold Zyburski accountable for 30 grams – the amount that Zyburski

purchased from Lewis as discussed on the wiretap from November 2017 to

January 2018 – to come to this negotiated resolution of the case. The United

States continues to stand behind the negotiated resolution.




                                        -4-
Case 3:18-cr-20348-RHC-EAS ECF No. 82 filed 07/18/19     PageID.429   Page 5 of 10




      B.      §3553(a)(1): Nature of the Offense and History and
              Characteristics of the Defendant

      The nature of the offense is described above. Zyburski made introductions

for Lewis so Lewis could expand his cocaine customer network.

      Zyburski is well educated, completing undergraduate studies at Michigan

State University and obtaining a law degree from Pepperdine University.

Ironically, the host of the cocaine-fueled parties at issue in this case spent

approximately 28 years as a criminal defense attorney in Macomb County. See

PSR at ¶80.      Neither his advanced education nor his professional experience

representing criminal defendants gave him sufficient perspective to refrain from

the instant criminal activity.

      Evidence of his character is further reflected by his conduct in January

2018, when he was involved in encouraging cocaine use at his house by at least

one teenage girl, whom he pejoratively referred to as “some 18 year old broad.”

As set forth in the criminal complaint in this matter, on the afternoon of January

20, 2018, Zyburski and Lewis exchanged the following text messages:

      ZYBURSKI: Coyote can you stop by I got some 18 year old broad coming
                here so you know

      LEWIS: 1?

      ZYBURSKI: Coyote? I think I meant to say yo tea anyway that one’s good

                                       -5-
Case 3:18-cr-20348-RHC-EAS ECF No. 82 filed 07/18/19       PageID.430    Page 6 of 10




      LEWIS: K

      ZYBURSKI: I didn’t say she was Coyote Ugly

      ZYBURSKI: Actually 2 sounds better if you got it

      LEWIS: K omw

      LEWIS: Lmao


These communications suggest that Zyburski contacted Lewis to purchase cocaine

for himself, and then decided to order an additional package to make sure that he

had enough to share with a girl almost 40 years his junior -- who was barely out of

high school, if even.

      Although this officer of the court has zero scored criminal history points, his

criminal record is troubling. Zyburski has two convictions for operating while

impaired/intoxicated, two convictions for domestic violence, and one for drunk

and disorderly. See id. at ¶¶36-39. He also has several other additional arrests for

assault, battery, domestic violence and drunk driving. See id. at ¶¶44 to 50. Given

these experiences, and his chosen occupation, it is even more troubling that the

Defendant elected to violate the law in this case, knowing that his own cocaine use

was a separate state felony offense, every time he purchased cocaine.

      Of the countless places he could travel across the globe, Zyburski has



                                        -6-
Case 3:18-cr-20348-RHC-EAS ECF No. 82 filed 07/18/19      PageID.431   Page 7 of 10




chosen to vacation in two countries well-known for the cocaine trade: Mexico and

Columbia. See id. at ¶57.      In fact, on November 27, 2017, Zyburski sent the

following text message to Lewis: “ Yo Oni I’m getting ready to go to Columbia

can you get me in the mood?” Zyburski then ordered 2 packages of cocaine from

Lewis.

       Zyburski did not disclose his use of cocaine to pretrial services during his

bond interview in this case. See PSR at ¶72. He participated in substance abuse

treatment in 2002, 2003 and 2006, and informed the Probation officer that “he is

not interested in participating in substance abuse treatment in the future.” PSR at

¶73.

       C.    §3553(a)(2)(A): Seriousness of the Offense, Promoting Respect
             for Law and Providing Just Punishment


       Although initially indicted for the more serious offense of conspiracy to

distribute over 500 grams of cocaine, this defendant has benefitted from the

exercise of prosecutorial discretion in allowing him to plead guilty to the lesser

charge of aiding and abetting Lewis’ distribution of cocaine.

       Zyburski does not respect the law. He committed his offenses while he was

an officer of the court and a member of the criminal defense bar. His conduct on

December 20, 2017 demonstrates his hubris. He exchanged text messages with


                                       -7-
Case 3:18-cr-20348-RHC-EAS ECF No. 82 filed 07/18/19      PageID.432    Page 8 of 10




Lewis to arrange for Lewis to deliver two packages of cocaine to him and his law

partner at Ciccarelli’s sports bar in Shelby Township, where the Macomb County

Prosecutor’s Office Christmas party was under way. Zyburski joked that Lewis

could “come in n hang w law enforcement lol.” PSR at ¶14. One year in federal

custody will provide just punishment for Zyburski’s offense.

      D.     §3553(a)(2)(B)&(C): Deterrence and Protection of the Public

      Zyburski has been sentenced to probation numerous times, and has

completed short stints in the county jail. See PSR at ¶¶36 - 39. These prior lenient

sentences did not deter him from committing the instant crime -- a crime that that

involved his own criminal conduct and also assisted others to engage in criminal

conduct, including Lewis’ new customers, Lewis, and indirectly, Lewis’ supplier,

co-defendant Larry Williams Jr., who generated an illegal income through his

sales to Lewis.

      A further need for protection of the public and individual deterrence is

established by the January 20, 2018 text messages with Lewis, in which Zyburski

contacts Lewis and advises that he is in need of cocaine because Zyburski has an

18 year old girl on the way to his house.




                                        -8-
Case 3:18-cr-20348-RHC-EAS ECF No. 82 filed 07/18/19       PageID.433    Page 9 of 10




       E.    §3553(a)(6): Avoiding Unwarranted Sentencing Disparities

       Although Zyburski may be the least culpable of the four co-defendants on

the facts of the case, he is also the most highly educated. His continuing choice to

violate the law, presumably while he assisted clients in navigating their way

through the criminal justice system, is ironic.       In addition, he has already

benefitted from a significant exercise of prosecutorial discretion and has not

merited any additional reduction from the already-reduced guidelines. A sentence

of 12 months does not create an unwarranted sentencing disparity.

III.   GOVERNMENT’S RECOMMENDATION AND CONCLUSION


       For all of the foregoing reasons, the United States respectfully requests that

this Court impose a custodial sentence of 12 months, to be followed by 2 years of

supervised release.

                                       Respectfully submitted,

                                       MATTHEW SCHNEIDER
                                       United States Attorney

                                       s/ Erin S. Shaw
                                       JOHN N. O’BRIEN, II
                                       ERIN S. SHAW
                                       Assistant United States Attorneys
                                       211 West Fort Street
                                       Detroit, MI 48226
Dated: July 18, 2019                   (313) 226-9100

                                        -9-
Case 3:18-cr-20348-RHC-EAS ECF No. 82 filed 07/18/19           PageID.434   Page 10 of 10




                            CERTIFICATE OF SERVICE

       I hereby certify that on Thursday, July 18, 2019, I electronically filed the

 foregoing document with the Clerk of the Court using the CM/ECF system, which

 will send notification of such filing to the following:

                                  Margaret S. Raben
                                  msraben@aol.com


                                                   s/ Erin S. Shaw
                                                  ERIN S. SHAW
                                                  Assistant United States Attorney
                                                  211 West Fort Street
                                                  Detroit, MI 48226
                                                  (313) 226-9100




                                         - 10 -
